Case: 09-60366     Document: 00511051418          Page: 1    Date Filed: 03/15/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 15, 2010
                                     No. 09-60366
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

GUILBER ARIEL DE LEON-LOPEZ, also known as Wilbert De Leon,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 619 483


Before GARZA, CLEMENT, and OWEN. Circuit Judges.
PER CURIAM:*
        Guilber Ariel De Leon-Lopez (De Leon) petitions for review of the Board
of Immigration Appeals’s (BIA) determination that he is not entitled to
withholding of removal. De Leon sought withholding of removal because of past
persecution and the likelihood of future persecution on account of his political
opinion and membership in a particular social group, namely, “individuals
persecuted by the guerillas.” De Leon presented evidence that he and his family



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60366    Document: 00511051418 Page: 2      Date Filed: 03/15/2010
                                 No. 09-60366

were threatened by guerillas in Guatemala and that his father and brother were
killed by the guerillas for refusing to join them.
      The Government contends that De Leon has waived consideration of the
BIA’s determination that he is not entitled to withholding of removal by failing
to adequately contest this finding in his brief. We need not resolve whether De
Leon has preserved review because his petition is without merit. De Leon has
not demonstrated that he is a member of a particular social group. See Mwembie
v. Gonzales, 443 F.3d 405, 414-15 (5th Cir. 2006). Nor has he shown that his and
his family’s refusal to join the guerrillas constitutes persecution on account of
political opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 481-82 (1992); Jukic
v. INS, 40 F.3d 747, 749 (5th Cir. 1994). Accordingly, substantial evidence
supports the BIA’s determination that De Leon was not entitled to withholding
of removal. See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). The petition
for review is DENIED.




                                        2